UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-6519



GEORGE E. CARTER,

                                               Plaintiff - Appellant,

          versus


FEDERAL BUREAU OF PRISONS; HARLEY LAPPIN,
Director, Federal Bureau of Prisons; HARRELL
WATTS, Administrator, National Inmate Appeal-
FBOP; KIM WHITE, Regional Director, Mid-
Atlantic Regional Office; K. J. WENDT, Warden,
FCI-Gilmer; DUANE BROWN, Record Office Staff,
FCI-Gilmer; D. MCADAMS, Unit Manager, FCI-
Gilmer; JANE DOE, (Mrs. Whitlock) Case
Manager, FCI-Gilmer,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:05-cv-00130)


Submitted:   October 12, 2007              Decided:   October 22, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Carter, Appellant Pro Se. Alan Gordon McGonigal, OFFICE
OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           George      E.   Carter   appeals   the   district   court    order

adopting the recommendation of the magistrate judge, granting

summary judgment to Defendants on Carter’s civil action, and

dismissing Carter’s complaint with prejudice. We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.              See Carter v. Fed.

Bureau of Prisons, No. 1:05-cv-00130 (N.D. W. Va. Mar. 20, 2007).

We   dispense   with    oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     - 3 -